Citation Nr: 1452226	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tendonitis of the right shoulder with rotator cuff tear (right shoulder disability). 

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which confirmed and continued previous denials of claims for service connection for a right shoulder disability and sleep apnea. 

This matter was previously before the Board in May 2014, at which time it was remanded for the purpose of affording the Veteran a Board hearing.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The April 2007 rating decision that denied service connection for sleep apnea and a right shoulder disability is final.

2. The evidence received since the April 2007 RO rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for sleep apnea and a right shoulder disability. 

3. The probative evidence of record shows that the Veteran's sleep apnea is likely related to his period of active military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.


New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) (providing that VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118. 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In an April 2007 rating decision, the RO denied service connection for sleep apnea as there was no diagnosis or treatment for this condition during service, and no post-service diagnosis (only primary snoring, with no clinically significant apnea shown on a sleep study).  The RO also denied service connection for a right shoulder disability (claimed as tendonitis, with rotator cuff tear) as the in-service treatment for tendonitis was acute and transitory, which did not result in a chronic disability, and no current pathology was present to render a diagnosis upon VA examination.  In the notice of decision letter dated in April 2007, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  However, the Veteran did not appeal the April 2007 rating decision within the one year following notice of the decision and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The relevant evidence of record at the time of the April 2007 rating decision included the Veteran's service treatment records (STRs), VA treatment records, dated from 2006 to 2007; a December 2006 VA/QTC examination report; and a December 2006 VA Sleep Lab report.  

Specifically, STRs showed complaints of sleep disturbance and problems sleeping in 2006 (see STRs dated in February and March 2006, and an August 2006 Post-Deployment Health Reassessment).  STRs also reflected complaints of right shoulder pain/popping after playing softball in 2006; a diagnosis of right shoulder tendonitis in June and July 2006, and an August 2006 MRI report which indicated "areas that are concerning for partial thickness small tears."  The record also included VA treatment records dated in December 2006, which showed an assessment of excessive daytime sleepiness and chronic right shoulder pain.  The December 2006 VA/QTC examination report reflected normal x-rays findings of the right shoulder, and no diagnosis pertaining to the right shoulder.  Lastly, the December 2006 VA Sleep Lab consult note indicated a diagnosis of primary snoring, without evidence of clinically significant sleep apnea. 

The Veteran's claim to reopen was received in April 2009.  Relevant evidence received subsequent to the April 2007 rating decision includes the following: the Veteran's September 2014 hearing testimony; a private "nexus" statement (received in August 2011) from Dr. M.L., which reflects that the Veteran's now diagnosed sleep apnea is related to symptoms/complaints shown in-service; and an October 2011 private treatment report, reflecting ongoing complaints of right shoulder pain since service, and a diagnosis of right shoulder biceps tendonitis.  

The Board finds that the aforementioned evidence is new in that it was not previously of record, and material as it relates to the prior bases for denial of the claims.  In this regard, the Board observes that the evidence shows the presence of current sleep apnea and right shoulder diagnoses, as well as a medical "nexus" between the diagnosed sleep apnea and service.  Accordingly, new and material evidence has been received, and the claim is reopened.

Service Connection - Sleep Apnea

As new and material evidence has been received to reopen the claim of service connection for sleep apnea, the Board will now conduct a de novo review of the claim. (Note: the claim relating to the right shoulder requires further development and is addressed in the Remand portion below.)  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2014).  The United States Court of Appeals for the Federal Circuit has recently held that absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sleep apnea is not a chronic disease recognized under the provisions of 38 C.F.R. § 3.309(a).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Factual Background and Analysis 

The Veteran contends that his sleep apnea had its onset during active duty service.  He testified that he first experienced sleep apnea symptomatology (e.g., daytime sleepiness/fatigue) as early as 2003 (active duty), that he was treated for sleep problems in February 2006 (active duty), and that his symptoms continued after service until he was ultimately diagnosed with sleep apnea in 2009.  

As an initial matter, the medical record establishes a current obstructive sleep apnea diagnosis. See, e.g., Private Sleep Studies, January 2009, February 2009;and June 2011 Treatment Record from Dr. M.L.  In so finding, the Board acknowledges that the June 2011 VA examiner concluded that the Veteran did not meet the diagnostic criteria for sleep apnea.  However, the Board does not find this opinion concerning current diagnosis to be probative.  The VA examiner's diagnosis (or lack thereof) was not based on any current or contemporaneous sleep study of the Veteran.  Further, the examiner did not specify the criteria lacking to establish a sleep apnea diagnosis.  Lastly, while acknowledging that the Veteran's previous sleep study/studies showed a  "significant" RDI (respiratory distress index), the VA examiner found that his sleep study findings were compatible with snoring without significant AHI (apnea/hypopnea index).  As explained by the Veteran's private physician, Dr. M.L. (M.D., F.A.C.S.), since 2009, the American Academy of Sleep Study has recommended the use of RDI instead of AHI to diagnose sleep apnea.  Dr. M.L.'s diagnoses of sleep apnea are supported by the significant RDIs shown upon sleep studies conducted in January 2009 and February 2009 (4.3 and 6.2, respectively).  For all of the reasons noted above, Dr. M.L.'s findings are far more probative as to the issue of current sleep apnea diagnosis than those of the June 2011 VA examiner.  Therefore, the existence of a present disability, namely, sleep apnea, has been established.  

As a current sleep apnea diagnosis has been established, the Board will now address in-service incurrence.  As noted, service treatment records in February 2006 reflect complaints of daytime fatigue, difficulty getting a full night's sleep, and frequent waking during the night for the last 3 years.  The examining physician noted that the Veteran certainly had "some symptoms suggestive of sleep apnea."  The diagnostic assessment at that time was sleep disturbance, rule out obstructive sleep apnea (OSA).  He was referred to the sleep clinic for further study.  Subsequently, a March 2006 Sleep Lab record noted a diagnosis of sleep maintenance insomnia (rule out OSA).  In an August 2006 Post Deployment Health Reassessment record, the Veteran endorsed problems sleeping or still feeling tired after sleeping.  In a September 4, 2006, Medical and Personal History record the Veteran again reported that he did not sleep well; a sleep study was pending.  A September 2006 Adult Preventative and Chronic Care Flowsheet, conducted contemporaneously with separation, noted "sleep disorders" as a chronic illness, with an onset date of August 28, 2006.  

Following service, the Veteran continued to seek treatment for sleep related symptomatology.  For example, a December 2006 VA respiratory examination shows complaints of snoring, daytime fatigue, and a "question of whether he does stops breathing or not."  Primary snoring without evidence of clinically significant OSA was diagnosed.  In a November 2007 private Forensic Psychiatry report, the Veteran again endorsed insomnia, and problems initiating and maintaining sleep.  VA treatment records dated throughout 2007 continue to show complaints of daytime drowsiness.  As noted above, the Veteran thereafter underwent several private sleep studies in 2009, which showed, inter alia, 2 apneas during the night, 24 respiratory event related arousals, and a significant RDI of 6.2., and a sleep apnea diagnosis.  A contemporaneous treatment record from Dr. J.S. (medical director of Sleep Apnea Labs of San Antonio, or SALSA) again noted complaints of loud snoring, morning headaches, congestion, excessive daytime sleepiness, non-restorative sleep, frequent movement and awakenings, twitching/crawling legs, restless, difficulty staying awake, and trouble with memory.  The Veteran was fitted with a CPAP mask at that time.  The Veteran also presented competent testimony concerning his sleep/insomnia symptomatology, both during and after service.  

The foregoing evidence establishes a current sleep apnea diagnosis, as well as documented sleep impairment symptoms in-service (e.g., daytime fatigue, sleep disturbance, snoring), with evidence of continued sleep-related symptoms post-service.  The remaining question for consideration is whether the Veteran's currently diagnosed sleep apnea is causally related to the sleep impairment symptoms noted during service.  There is only one "nexus" opinion of record that addresses this question and it is in favor of the Veteran's claim.  Specifically, in a June 2011 statement, Dr. M.L. stated that he had reviewed the Veteran's STRs, as well as his previous sleep studies, and it was at least as likely as not that sleep apnea was related to complaints/symptoms shown during service.  The Board affords great probative weight to Dr. M.L.'s opinion as it was rendered after a review of the Veteran's STRs and relevant post-service sleep studies, and it was supported by sound medical rationale.  The Board additionally notes that Dr. M.L. performed the January 2009 sleep study that confirmed sleep apnea, and as such, Dr. M.L. was likely very familiar with the Veteran's medical history and sleep-related complaints.  There are no contrary opinions of record.  Again, VA examiners in 2006 and 2011 declined to provide etiology opinions based on their findings at those times.  

In light of the Veteran's competent and credible statements concerning in-service and post-service sleep impairment symptomatology (which, notably, are corroborated by STRs and post-service medical records); the STRs showing sleep-related complaints and symptoms; and Dr. M.L.'s highly probative nexus opinion, the Board finds that the Veteran's sleep apnea is likely related to his period of active military service.  Service connection for sleep apnea is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability (claimed as tendonitis with rotator cuff tear) is reopened.

Entitlement to service connection for sleep apnea is granted. 


REMAND

The Veteran also seeks service connection for a right shoulder disability.  As noted, service treatment records show that the Veteran injured his shoulder while playing softball in June 2006.  He reported that he felt a "pop" and then a burning sensation in the right shoulder.  The diagnostic assessment at that time was tendonitis of the right shoulder.  A July 2006 STR shows a diagnosis of mild right shoulder tendonitis, primarily resolved.  (Emphasis added).  An August 2006 MRI of the right shoulder indicated degeneration involving the distal supraspinatus tendon with areas concerning for partial thickness small tears.  

Thereafter, a December 2006 VA/QTC examination report reflected current complaints of right shoulder pain stemming from throwing a softball during service; however, the examiner found that there was no diagnosis as there was "no pathology to render a diagnosis."  X-rays of the right shoulder were normal at that time.  No etiology opinion was thus rendered at that time. 

VA treatment records in 2007 reflect complaints of right shoulder pain from "impingement syndrome."  

The Veteran underwent a VA joints examination in June 2011.  He again reported that he initially injured his shoulder during active duty - at first while lifting a pallet, and then re-injuring it again a few weeks later when playing softball.  Objectively there was no deformity, giving way, instability, stiffness, weakness, incoordination, episodes of locking, inflammation, or other symptoms (other than pain) related to the right shoulder.  Range of motion was full in all planes.  In other words, objective examination of the Veteran's right shoulder was described as "normal."  X-rays did show mild narrowing of the acromioclavicular joint.  Based on the foregoing, the VA examiner declined to provide an etiology opinion, stating that "minor loss of motion in the absence of other objective physical findings is nondiagnostic."  

Thereafter, the Veteran submitted an October 2011 private treatment report which reflected complaints of right shoulder pain (onset 2006) and a diagnosis of right biceps tendonitis.  The Veteran again reported that he injured his right shoulder during service while moving pallets and then more recently (post-service) when he started an exercise program that involved push-ups.  X-rays of the shoulder showed no signs of degenerative changes at the glenohumeral joint, but some degenerative changes were shown at the acromioclavicular joint with marked narrowing.  Dr. M.M. stated "I think [the Veteran] aggravated his right shoulder with his new exercise regimen."  In terms of his previous injury (presumably, the injury described during service), Dr. M.M. stated that he had reviewed the Veteran's MRI and "it looks like he had a Bankart lesion with an intact rotator cuff and superior biceps labral complex."  He went on to state, "I really think he is subluxed versus dislocated shoulder with that incident, and he did conservative management, which has proven successful as he has not had a repeat dislocation."  With respect to the currently diagnosed biceps tendonitis, the private physician stated that it was an "isolated incident that he probably would have encountered anyway without this previous injury."  (Emphasis added). 

On the one hand, the June 2011 VA examination report indicates that the Veteran does not have a current right shoulder disability; on the other hand, Dr. M.M.'s October 2011 report provides a diagnosis of right shoulder biceps tendonitis, with x-ray findings of AC joint degenerative changes.  The Board finds that another VA examination is necessary to decide the claim.  Further, as the Veteran has been shown to have arthritis of the right AC joint, an etiology opinion that encompasses the arthritis diagnosis should also be obtained upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from 2009 to the present.  

2. Upon completion of the above, then schedule the Veteran for an appropriate VA joints examination by an appropriate medical professional to determine the etiology of his claimed right shoulder disability, to include right shoulder biceps tendonitis and arthritis of the AC joint.

Based on examination findings, including any appropriate testing, as well as a review of the claims file, including treatment records, the Veteran's statements, and a complete copy of this REMAND, the examiner is requested to render opinion as to the following:

i) Please delineate all current disabilities of the right shoulder, noting that right shoulder biceps tendonitis and arthritis of the AC joint have already been diagnosed by private examination (see October 2011 Treatment Report from UT Medicine of San Antonio, Medical Arts and Research Center, Dr. M.M.). 

ii) Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right shoulder disability, to include tendonitis and AC joint arthritis, had its onset during the Veteran's active service, was caused by his active service, or, in the case of arthritis, manifested within one year of separation from service.  

In particular, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tendonitis and AC joint arthritis, diagnosed by Dr. M.M. (private physician) in October 2011, are etiologically related to his June 2006 right shoulder injury, and/or diagnosed tendonitis during service.  The examiner must provide a rationale to support any conclusion reached.

The examiner should specifically consider the following in rendering his/her opinion: the June/July 2006 service treatment records showing a diagnosis of right shoulder tendonitis, following a reported softball (throwing) injury; the July 2006 STR showing a diagnosis of mild right shoulder tendonitis, primarily resolved; the August 2006 MRI of the right shoulder indicating degeneration involving the distal supraspinatus tendon with areas concerning for partial thickness small tears; the October 2011 private treatment report from Dr. M.M.; and the Veteran's statements/testimony concerning his in-service injury to the right shoulder with near-continuous post-service symptomatology. 

3. Then, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


